Citation Nr: 1752251	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-06 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left hand disorder.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for Hepatitis C (HC).

6. Entitlement to service connection for diabetes mellitus (DM).

7. Entitlement to service connection for a back disorder.

8. Entitlement to service connection for hypertension, as secondary to HC or DM, and claimed as a heart disorder.

9. Entitlement to service connection neuropathy of the left upper extremity, as secondary to DM.

10. Entitlement to service connection neuropathy of the right upper extremity, as secondary to DM.

11. Entitlement to service connection neuropathy of the left lower extremity, as secondary to DM.

12. Entitlement to service connection neuropathy of the right lower extremity, as secondary to DM.

13. Entitlement to service connection neuropathy for an acquired psychiatric disorder, as secondary to DM.

14. Entitlement to an evaluation in excess of 10 percent for a left wrist disorder.

15. Entitlement to a compensable evaluation for a scar of the left wrist.  

16. Entitlement to service connection for a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran withdrew his request for a Board hearing in May 2015.

The Board decides Issues 1-6 below.  The Board REMANDS Issues 7-16 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. No medical provider has diagnosed the Veteran with a left hand disorder.

2. Service did not cause the Veteran's left ear hearing loss.

3. The Veteran's auditory threshold in his right ear in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is less than 40 decibels.  

4. The Veteran's auditory threshold in his right ear for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is not 26 or greater.  

5. The Veteran's speech recognition in his right ear is 94 percent.  

6. Tinnitus was not shown in service or within a year of service discharge and the preponderance of th evidence fails to establish that the Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.

7. Service caused the Veteran's HC.

8. HC caused the Veteran's DM.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

2. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).   

4. The criteria for entitlement to service connection for HC have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 

5. The criteria for entitlement to service connection for DM have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in November 2012.  The examination was adequate for rating purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection - In General

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Hearing Loss - In General

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Also, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has been diagnosed with left ear sensorineural hearing loss, and left ear sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

Left Hand Disorder

VA examined the Veteran for all of the claims listed above in November 2012.  The examiner found that the Veteran did not have - either at the time of the examination or in the past - a left hand disorder.  Indeed, the examiner stated the "condition noted is a primary L wrist condition.  With the use of the hand, the wrist hurts."  Based on the examination, VA service connected the Veteran's left wrist.  

As mentioned above, the first prong of a service connection claim is a current disability.  The evidence does not demonstrate that the Veteran has had a diagnosis of a left hand disorder during the pendency of the appeal.  Moreover, the U.S. Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must deny the claim.

Left Ear Hearing Loss

The Veteran has hearing loss for VA purposes in his left ear, so the first prong of service connection is met for this claim.  

As for the second prong, the Board notes that the Veteran served in the military as a power plant operator and electrician.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of service connection for this claim.  

As for the third prong, VA examined the Veteran in November 2012.  The examiner opined that the Veteran's left ear hearing loss was less likely than not due to service because "there was no progression in the veteran's hearing thresholds from enlistment to separation."  She further opined that since the damage from noise exposure occurs at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift."  

Notwithstanding the lack of a medical nexus, the left ear hearing loss claim may also be supported by evidence of a continuity of symptomatology or on a presumptive basis.  However, the Veteran has not alleged - either in his claim or during his examination - that he has experienced continuous symptoms.  Moreover, he has not submitted any medical treatment records which could support this assertion.  Accordingly, the Board cannot evaluate his claim under this framework.

Because the Veteran has not satisfied all three prongs of service connection, and because his claim may not be supported by evidence of a continuity of symptomatology, the Board must deny the appeal.

Right Ear Hearing Loss

VA examined the Veteran in November 2012 for his hearing loss claim. 

The results of the audiometric testing (with corresponding decibel loss) were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
10
5
25
25

Additionally, the Veteran had a Maryland CNC speech recognition score of 94 percent for his right ear.

The Veteran's auditory threshold in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was less than 40 decibels.  Also, the Veteran's auditory threshold for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was not 26 or greater.  Furthermore, the Veteran's speech recognition score was 94 percent.  

Accordingly, pursuant to 38 C.F.R. § 3.385, the Veteran does not have right ear hearing loss for VA standards, and by extension, a current disability.  As he does not have a current disability, the Board must deny his claim.

Tinnitus

The Veteran has tinnitus, so the first prong of service connection is met for this claim.  

As for the second prong, the Board notes that the Veteran served in the military as a power plant operator and electrician.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of service connection for this claim.  

As for the third prong, VA examined the Veteran in November 2012.  The examiner opined that the Veteran's tinnitus either a) was secondary to his hearing loss, or b) was less likely than not due to service because there was no progression in the veteran's hearing thresholds from enlistment to separation."  On point A, the claim must fail because the Board has denied service connection for both ears.  On point B, the examiner seems to suggest that finding that there is no delayed onset hearing loss - as seen in the left ear analysis above - underlies the nexus denial here.  

Notwithstanding the lack of a medical nexus, the tinnitus claim may also be supported by evidence of a continuity of symptomatology or on a presumptive basis.  However, the Veteran has not alleged - either in his claim or during his examination - that he has experienced continuous symptoms.  Moreover, he has not submitted any medical treatment records which could support this assertion.  Accordingly, the Board cannot evaluate his claim under this framework.

Because the Veteran has not satisfied all three prongs of service connection, and because his claim may not be supported by evidence of a continuity of symptomatology, the Board must deny the appeal.

HC

The Veteran has HC, and he had HC in service.  This satisfies the first and second prongs of service connection.

In November 2012, the VA examiner positively linked the Veteran's current HC with the HC he had in service.  Notwithstanding the positive nexus, the RO denied the claim because it found the Veteran contracted HC through intravenous drug use, which violated the willful misconduct regulation in 38 C.F.R. § 3.301(a).  The Veteran does not deny his drug use, but he stated it was involuntary in his Notice of Disagreement.  Notwithstanding this admission, a June 1975 service treatment record - contemporaneous with the diagnosis - expressly states that the Veteran's HC was "not drug associated."  The Board finds this evidence highly probative, so the Board will service connect the HC.

DM

The Veteran has DM, and the Board has service connected his HC.  Thus, the first and second prongs of secondary service connection are met.

In November 2012, the VA examiner positively linked HC and DM, but denied a nexus in the Veteran's case because the evidence did not support a DM diagnosis.  However, VA is treating the Veteran for DM.  Therefore, the Board will service connect the DM given the positive nexus.  


ORDER

Entitlement to service connection for a left hand disorder is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for Hepatitis C is granted.

Entitlement to service connection for diabetes mellitus is granted.



REMAND

Remand is necessary for Issues 7-16.

First, a June 19, 2015 VA treatment record states that Dr. M. treats the Veteran for Issue 7.  Remand is warranted to attempt to obtain these records.

Second, the VA examiner diagnosed the Veteran with hypertension (Issue 8) in November 2012.  He opined on service connection for hypertension, as secondary to HC, but not DM.  The Veteran contends both caused or aggravated his hypertension.  Concurrent with this, for Issues 9-12, VA treatment records show VA treats the Veteran for diabetic neuropathy.  The Board could not decide these issues, however, because it is unclear which of the Veteran's four extremities have neuropathy.  Remand is warranted for a new examination to determine the etiology of the Veteran's hypertension and to clarify the diabetic neuropathy issues.

Third, the VA examiner did not diagnose the Veteran with an acquired psychiatric disorder in 2012.  However, VA treatment records suggest VA is treating him for depression.  Remand is warranted for a new examination.

Fourth, for Issues 14-15, the Board notes VA examined the Veteran for his wrist disorder in April 2016 in connection with a secondary service connection claim.  Specifically, the Veteran contended that part of his left distal ring finger was amputated because he lost strength in his left wrist.  The Board has reviewed the report from the examination, and it raises questions as to the competency of the examination.  Therefore, the Board finds another examination is warranted, but solely for the purpose of determining the current level of impairment for the wrist and scar.

Fifth, Issue 16 is inextricably intertwined with the Board's actions above as well as the remanded issues, so it will defer deciding this issue.


Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:
a) All VA treatment records from the Omaha VAMC dated from January 2016.
b) All treatment records from Dr. M, who has treated the Veteran for his back disorder, as seen in a June 19, 2015 VA treatment record.

2. Schedule the Veteran for a VA examination to determine in which of the Veteran's four extremities he has diabetic neuropathy and to determine the relationship, if any, between the Veteran's hypertension and his service-connected DM.  As explained above, VA is treating the Veteran for diabetic neuropathy, but it is unclear in which extremities.

The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on his clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. The examiner must answer the following questions:

i. In which of the Veteran's four extremities does he have diabetic neuropathy?
ii. Did the Veteran's service-connected DM CAUSE his hypertension?  Why or why not? 
iii.  Did the Veteran's service-connected DM AGGRAVATE his hypertension?  Why or why not?

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any mental disorder.  

The following considerations govern:

a. The claims folder, and a copy of this Remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this Remand. 

b. The examiner must state the medical and factual basis or bases for any opinions rendered based on their clinical experience, medical expertise, and established medical principles, and with identification of the evidence.

c. If the examiner finds he cannot provide a requested finding without resort to pure speculation, he must explain why.  He must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

d. For any acquired psychiatric disorder diagnosed, the examiner must answer the following questions:

i) Did the Veteran's service-connected DM CAUSE his acquired psychiatric disorder?  Why or why not? 
ii) Did the Veteran's service-connected DM AGGRAVATE his acquired psychiatric disorder?  Why or why not? 

4. Schedule the Veteran for a VA examination to determine the current disability level of his service-connected wrist disorder.  

5. Schedule the Veteran for a VA examination to determine the current disability level of his service-connected scar.  

6. Review the medical examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

7. Readjudicate the claims.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


